Citation Nr: 1635205	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  14-10 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES


1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin, Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from July 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.  This matter was Remanded by the Board in November 2015.  It has been returned to the Board.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability was not manifest during service and an organic disease of the nervous system (sensorineural hearing loss) was not manifest within one year of separation.  The Veteran's bilateral hearing loss disability is unrelated to service.

2.  The evidence is at least in equipoise that the Veteran's currently diagnosed tinnitus resulted from his active service.


CONCLUSIONS OF LAW

1.  Hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system (sensorineural hearing loss) may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, tinnitus is related to his service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

Regarding the duty to assist, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, the Veteran's lay statements, and statements from the Veteran's representative.

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in its analysis, the Veteran was provided with a VA examination for his disabilities in January 2011.  There was an addendum added to the record based on a review of the entire record.  As necessary opinions based on a review of the Veteran's past medical history, current complaints, and physical examinations have been obtained, the Board finds that further examination or medical opinion is not necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Law and Regulations

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  
To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As sensorineural hearing loss and tinnitus are considered an organic disease of the nervous system which is a chronic disease, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain disabilities, including sensorineural hearing loss and tinnitus, may be presumed to have been incurred in service if manifested to a compensable degree within 1 year from separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2016).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2016).

Service Connection - Hearing Loss 

Initially, the Veteran does not allege and the evidence does not suggest that he engaged in combat with the enemy.  The Board notes that the Veteran's DD Form 214 does not show any combat awards or citations.  Based on the above, the Board finds that the claimant is not a 'combat Veteran' and the law found at 38 U.S.C.A. § 1154(b) does not apply to his claim.  

On September 2, 2010, VA issued Fast Letter 10-35, Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  That letter introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus. The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure.  

The Veteran's MOS of armor crewmember has a probability of exposure of "Highly Probable."  The Board finds that the Veteran was exposed to hazardous noise in service.

Upon review of the record and a clinical examination, the January 2011 examiner noted the Veteran's service treatment records showed normal hearing on entrance and separation.  The examiner opined that based on the lack of a significant decrease in hearing acuity in service, the Veteran's hearing loss was less likely than not caused by his active service.  The Veteran reported a post-service noise exposure history of working in the lumber industry.

The Veteran did not complain of any loss in hearing acuity in service.  The service treatment records show that sensorineural hearing loss was not "noted" in service.  In addition, the normal findings establish that he did not have a combination of manifestations sufficient to identify the disease entity during service or within one year of separation.  The service treatment records do not show hearing loss under Hensley in service.  

It is noted that the January 2011 examination, and all other records were referred for further addendum opinion.  In December 2015, an examiner reviewed in detail the records and entered a comprehensive opinion, noting in-service noise exposure, in-service findings, and post-service exposures.  It was noted that there was no indication of hearing loss or cochlear damage in service.  Moreover, it was noted that there was no literature supporting delayed onset of noise induced hearing loss.  It was concluded that currently demonstrated hearing loss, first complained of years post-service, was less likely as not related to service.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).

The Veteran has submitted lay statements in support of his claim.  The Veteran asserts that he has bilateral hearing loss that was incurred in service.  The Veteran attributes the onset of bilateral hearing loss to service.  This is in sharp contrast with the service treatment records that do not show hearing loss under Hensley in service.  Further, there are no complaints of a decrease in hearing acuity in service.  Here, the positive lay opinions are essentially inconsistent with the contemporaneous records and accorded little probative value.

To the extent that there are lay statements asserting that the Veteran has bilateral hearing loss related to an in-service injury or illness, the Board finds that the probative value of the general lay assertions are outweighed by the medical evidence of record which does not show any pathology, disease, residuals of injury, or bilateral hearing loss in service or for many years after discharge.   See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").   

In sum, the service treatment records the January 2011 VA examination, and the addendum opinion indicate that the Veteran did not manifest symptoms of bilateral hearing loss disability in service or for many years after and that his bilateral hearing loss is unrelated to service.  The Board finds that the January 2011 VA examination with the addendum in 2015, is entitled to more probative value than the Veteran's lay statements. 

The January 2011 VA opinion and the 2015 addendum are consistent with the objective service treatment audiometry results whereas the lay statements in support of the Veteran's claim are not supported by credible rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.


Service Connection -Tinnitus

As noted above, the Board finds that the claimant is not a 'combat Veteran' and the law found at 38 U.S.C.A. § 1154(b) does not apply to his claim.  

The Veteran's MOS of armor crewmember has a probability of exposure of "Highly Probable."  The Board finds that the Veteran was exposed to hazardous noise in service.

Upon review of the record and a clinical examination, the January 2011 examiner noted the Veteran's service treatment records showed normal hearing on entrance and separation.  The examiner opined that based on the lack of a significant decrease in hearing acuity in service, the Veteran's tinnitus was less likely than not caused by his active service.  The Veteran reported a post-service noise exposure history of working in the lumber industry.  There is also a negative addendum opinion in 2015, noting the absence of hearing changes in service and the absence of cochlear damage, often indicative of tinnitus.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran is competent to report observing symptoms of tinnitus and he is considered credible as to these assertions.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided competent and credible statements regarding exposure to hazardous noise levels in service and the onset of tinnitus; symptoms he can observe and attest to, during and continuing since service.  

The Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current tinnitus is related to his in-service noise exposure.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for bilateral hearing loss and tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


